Citation Nr: 0945593	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-31 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for kidney stones. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a bilateral elbow 
condition. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease at L3-4, L4-5, and 
L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to 
June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that: granted service connection and 
assigned a 10 percent disability rating for degenerative disc 
disease at L3-4, L4-5, and L5-S1, effective from July 1, 
2006; and denied service connection for kidney stones, 
hypertension, and a bilateral elbow condition.  

In July 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The issues of entitlement to service connection for a 
bilateral elbow condition and for entitlement to an initial 
disability rating in excess of 10 percent for degenerative 
disc disease at L3-4, L4-5, and L5-S1 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had a chronic nephrolithiasis in service from 
February 1994 to May 1994 and his inservice X-rays showed 
that he had kidney stones that had not been passed.    

2.  The Veteran manifested that chronic nephrolithiasis 
condition by recently passing another kidney stone in 
July 2008.  

3.  The Veteran did not incur hypertension during service, 
cannot be presumed to have incurred or have aggravated 
hypertension during service, and does not currently have a 
hypertension disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney stones 
have been met.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Kidney stones 

During service, from February to May, 1994, the Veteran had 
chronic nephrolithiasis.  He sought treatment and pain relief 
several times during that three-month period.  His last X-ray 
during service showed that he had remaining kidney stones but 
that he was no longer symptomatic.  

Recently, the Veteran again manifested the symptoms of 
nephrolithiasis.  In July 2008, the Veteran went to the 
emergency room because earlier in the day he had experienced 
right flank pain with brief onset of urinary retention.  He 
reporting voiding since that time without difficulty, but 
that there had been a new onset of symptoms.  The examiner 
found that the Veteran had bilateral small non-obstructing 
calculi within the kidneys and he was prescribed pain 
medication.  His CT scan showed a 2 mm. non-obstructing stone 
at the right renal pelvis and a 6 mm. non-obstructing stone 
at the left renal pelvis.  It also showed mild low 
attenuation of the right kidney with mild perinephric 
stranding and some prominence of the right renal collecting 
system and right ureter, without evidence of a stone 
involving the right ureter.  The physician interpreting the 
CT scan determined that could represent recent passage of a 
stone.  The Veteran was discharged with instructions to 
follow up his care with his primary care provider.  July 2008 
Emergency Room Treatment at Good Samaritan Hospital.  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Thus, the recent manifestation of the Veteran's chronic 
inservice nephrolithiasis should be service-connected.  

The Veteran's claim was denied by the RO based on a 
September 2006 opinion by a compensation and pension (C&P) 
examiner.  He noted that the Veteran reported one episode of 
kidney stones during service.  The examiner did not discuss 
the fact that during service there had been several stones 
over a period of three months.  He noted that the Veteran's 
urinalysis had been normal and that he had had no further 
problems such as hematuria or flank pain.  Based on that 
evidence, the RO determined that the Veteran had no current 
kidney stone disability.  But after that C&P examination, the 
Veteran provided his medical treatment records of the 
July 2008 manifestation of his inservice nephrolithiasis.  
Thus, notwithstanding the C&P examination report, given the 
chronicity of the condition, service connection for kidney 
stones is warranted.  

Hypertension 

The Veteran says that because he was told at his retirement 
examination that he has hypertension, he should be service 
connected for that disability.  But as discussed below, the 
Veteran neither manifested hypertension nor was diagnosed 
with hypertension during service or within one year following 
service.  

For purposes of compensation benefits, hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104 (Diseases of the 
Arteries and Veins) at Note (1) to Diagnostic Code 7101.  The 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90 mm. or greater and the term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  Id.  

During his 22 years of active service, the Veteran's blood 
pressure readings were recorded 64 times.  Not once was his 
systolic blood pressure as high as 160 mm., so he did not 
incur isolated systolic hypertension during service.  One of 
those 64 blood pressure readings, when the Veteran was having 
a laceration stitched in August 1987, contained a diastolic 
pressure reading of 90 mm.; the other 63 diastolic pressure 
readings were less than 90 mm.  Since the Veteran's diastolic 
pressure readings were not predominantly 90 mm. or higher, 
the record does not show that the Veteran incurred 
hypertension during service.  

For certain diseases manifest within one year following 
separation from active service, inservice incurrence or 
aggravation can be presumed. 38 C.F.R. §§ 3.307, 3.309.  
Here, there is no evidence that the Veteran manifested 
hypertension during the one-year period following his 
retirement from service.  Blood pressure readings were taken 
at two examinations during that period.  At the June 2007 
visit to his primary care provider, his blood pressure 
reading was 120/67.  June 2007 Primary Care Provider/Nurse 
Practitioner Progress Note.  At the September 2006 C&P 
examination, the readings were taken three times as follows:  
118/78 (seated), 188/78 (standing), and 120/80 (supine).  
Since these readings do not meet the definition of 
hypertension or isolated systolic hypertension, the Veteran 
cannot be presumed to have incurred hypertension during 
service.  

Nor does the record establish a current hypertension 
disability.  At his July 2008 emergency room treatment for 
kidney stones, his blood pressure reading was 151/82.  
Moreover, the Veteran testified at his personal hearing that 
he does not have a current diagnosis of hypertension.  
Transcript at 10.  The September 2006 C&P examiner noted that 
he had not been on medication for hypertension nor did he 
have any cardiac symptoms.  

With no evidence of hypertension during service or at any 
time after service, service connection is not warranted.  

The Veteran told the C&P examiner, and testified at his 
personal hearing, that at his Air Force retirement 
examination, he was told that his blood pressure was high and 
he was given the option to control it either with medication 
or weight loss and exercise.  September 2006 C&P Examination; 
Transcript at 9-10.  But the report from his January 2006 
retirement examination shows that he was told that his lipid 
panel was elevated.  The examiner discussed his high risk 
factors for cardiovascular disease in light of the myocardial 
infarction the Veteran's father had in his 50's.  The 
examiner recommended that the Veteran receive treatment for 
hyperlipidemia after service and he noted that the Veteran 
wished a trial of life style changes to control the 
hyperlipidemia.  He was referred to a nutrition lab at 
Langley Air Force Base.  

The Board finds that the Veteran may have confused the 
disability of hypertension with the lab result of 
hyperlipidemia.  No referral to the RO for a claim for 
hyperlipidemia is necessary because hyperlipidemia is not a 
"disability" for purposes of compensation benefits.  The 
term "disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But there is no 
evidence that a cholesterol imbalance, in and of itself, 
diminishes one's earning capacity in any way.  To the 
contrary, VA has determined that findings of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol all 
constitute laboratory results and are not, in and of 
themselves, disabilities.  See Schedule of Rating 
Disabilities, Endocrine System Disabilities, 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  Thus, notwithstanding the 
determination that the Veteran had hyperlipidemia at his 
retirement from active service, since service connection 
cannot be granted for that laboratory finding, the Board will 
not provide for further development of that matter.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But here, the only evidence in favor of the claim 
is the Veteran's belief that the retirement examiner was 
discussing hypertension instead of hyperlipidemia and one 
blood pressure reading out of 64 with a diastolic blood 
pressure reading of 90 mm.  Since the evidence against the 
claim is much greater than that in favor, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    VA 
also has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  
With respect to the kidney stone issue, the Board has granted 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

As for the hypertension claim, the RO's September 2006 letter 
describing the evidence needed to support the Veteran's claim 
was timely mailed before the November 2006 rating decision.  
It described the evidence necessary to substantiate a claim 
for service connection, identified what evidence VA was 
collecting, identified what evidence might be helpful in 
establishing his claim, and addressed what evidence was 
necessary with respect to the rating criteria and the 
effective date of an award for service connection.  Thus, the 
duty to notify was satisfied. 

As for the duty to assist, VA obtained the Veteran's 
extensive service treatment records and provided the Veteran 
with a personal hearing before the undersigned Veterans Law 
Judge.  The Veteran did not request assistance in obtaining 
evidence. 

The Veteran's VA treatment records from June 2006 to 
February 2007 are in the claims folder.  Treatment records 
more recent than February 2007 were not obtained before the 
appeal was transferred to the Board.  But the only evidence 
of hypertension during service was the Veteran's belief that 
the retirement examiner was discussing hypertension rather 
than hyperlipidemia and one blood pressure record with a 
reading of 90 mm. for diastolic blood pressure.  The Board 
finds that because the Veteran did not incur hypertension 
during service, 
obtaining more recent records of the Veteran's current blood 
pressure readings could not change the outcome of his claim.  
Thus, the duty to assist the Veteran was satisfied.   
 



ORDER

Service connection for kidney stones is granted, subject to 
the criteria governing payment of monetary benefits.  

Service connection for hypertension is denied.  


REMAND

During service, the Veteran sought treatment for bilateral 
elbow pain he had been experiencing for six weeks.  After an 
examination, the examiner concluded that the Veteran had 
joint pain, localized in the elbow that was bilateral in 
nature but with no other joint pain.  The examiner found it 
was likely to be inflammation/bursitis since the Veteran was 
a heavy weight lifter.  She provided the Veteran with a 
prefabricated splint for each elbow, prescribed Feldene, and 
told him to stop lifting weights for 2 weeks and to follow up 
if there was no improvement at the end of that time.  
December 2005 Service Treatment Record. There is no record of 
a follow-up visit.   

The Veteran's retirement examination took place one month 
later.  At that examination, the Veteran complained of 
bilateral elbow pain.  The examiner found there was mild 
tenderness on palpation at the lateral epicondyle of both 
elbows.  No sensory exam abnormalities were noted.  The 
examiner concluded the Veteran had bilateral elbow 
tendinitis.  January 2006 Retirement Examination.  

In September 2006, the Veteran had a C&P examination to 
determine whether any current disabilities of the bilateral 
elbow were related to active service.  X-rays revealed that 
there was no evidence of fracture, dislocation, bony 
abnormality, or other significant abnormality bilaterally.  
September 2006 X-rays of the Elbows.  After an examination, 
the C&P examiner concluded that the Veteran had bilateral 
elbow pain of unknown etiology, possibly lateral 
epicondylitis (tennis elbow), but without evidence of bony 
abnormalities.  September 2006 C&P Examination.  
 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Here, the September 2006 C&P examiner did not 
provide any rationale for his conclusion that the etiology 
could not be determined definitely.  Nor did he address the 
two prior diagnoses and why the Veteran's condition was not 
either inflammation/bursitis or tendinitis.  Once VA 
undertakes the effort to provide an examination, an adequate 
one must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (in the alternative, the claimant must be notified 
why an adequate examination will not or cannot be provided).  
Here, the Veteran has complained of the same symptoms from 
December 2005 to the present, but the record is not clear as 
to what, if any, his current disability is.  

Accordingly, a new examination must be conducted for the 
purpose of determining what bilateral elbow disability the 
Veteran currently has and whether it is related to service.  
If the examiner is unable to determine whether a current 
disability exists, a complete rationale is needed of why such 
a determination is not possible and why one of three 
diagnoses is not appropriate for the current bilateral elbow 
pain condition.  

In addition, an examination to determine the Veteran's 
current low back condition is needed.  A decision on a claim 
for an increased rating must reflect the Veteran's current 
condition.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (in 
a claim for an increased rating, the present level of the 
disability is of primary concern).  In August 2007, the 
Veteran submitted a statement that his back condition had 
gotten worse since the September 2006 C&P examination and he 
submitted an MRI report showing degenerative disc disease at 
additional disc sites.  August 2007 Statement in Support of 
Claim.  In addition, he testified at his personal hearing 
that he was experiencing pain with increasing frequency and 
that the pain is now beginning to radiate down his legs.  
Transcript at 20-21.  It has been more than three years since 
his last C&P examination was conducted.  Where the Veteran 
claims a disability is worse than when originally rated, and 
the evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  Thus, information that is more 
recent than 2006 is necessary in order to decide the claim.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

Finally, although the Veteran testified that he has not 
sought specific treatment for his low back or his elbows from 
VA, he also testified that he goes regularly to the VA 
Community Based Outpatient Clinic in Zanesville, Ohio.  The 
most recent VA treatment records in the claims folder date 
from February 2007.  Thus, before the C&P examinations are 
scheduled, the Veteran's claims folder should be updated with 
the Veteran's treatment records since February 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's medical treatment records from 
the VA Community Based Outpatient Clinic 
in Zanesville, Ohio, and associate that 
evidence with the claims folder.  

2.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of his bilateral 
elbow pain condition.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  A complete history 
of symptoms  should be obtained.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters: 

(a) Identify all current disabilities of 
the bilateral elbow.

In responding, please specifically address 
whether the Veteran has: (i) a current 
disability of inflammation/ bursitis, as 
diagnosed in the December 2005 service 
treatment record; (ii) a current 
disability of tendinitis, as diagnosed in 
the January 2006 retirement examination 
report; and/or a current diagnosis of 
tendinitis (tennis elbow) as suggested in 
the September 2006 C&P examination report.  

Moreover, if it is not possible to 
diagnose a current disability, please 
explain with complete rationale why that 
is not possible.  

(b) For each currently-diagnosed 
disability of the bilateral elbow, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's current elbow disability is 
related to his military service?  

3.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the current condition (including 
neurological manifestations) of his lumbar 
spine disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Describe the current condition (including 
neurological manifestations) of the 
Veteran's disability of degenerative disc 
disease at L3-4, L4-5, and L5-S1.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


